Citation Nr: 1232291	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left hip degenerative changes for the period from January 1, 2007, to November 12, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for left hip degenerative changes on or after January 1, 2010.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative changes for the period from January 1, 2007, to August 31, 2009. 
 
4.  Entitlement to an initial evaluation in excess of 30 percent for right hip degenerative changes on or after October 1, 2010.  


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to December 2006.  He also had an additional four months of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That decision granted service connection for right hip degenerative changes and left hip degenerative changes and assigned separate 10 percent disability evaluations effective from January 1, 2007.  Jurisdiction of the case was subsequently transferred to the St. Louis, Missouri RO.  

In an October 2009 rating decision, the St. Louis RO assigned a temporary 100 percent evaluation for the Veteran's left hip disability effective from November 12, 2008, based on surgery necessitating convalescence.  Thereafter, the RO assigned a 30 percent evaluation effective from January 1, 2010.  In that same rating decision, a temporary 100 percent evaluation was assigned for the Veteran's right hip disability effective from August 31, 2009, which was also based on surgery necessitating convalescence.  Thereafter, the RO assigned a 30 percent evaluation effective from October 1, 2010.  Nevertheless, the Board notes that the Veteran has not been granted the maximum evaluation for those disabilities.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal.

The Board also notes that the Veteran requested a Travel Board hearing before a Veterans Law Judge, but he later withdrew his request through written correspondence dated in August 2010.  No further communication has been received from the Veteran regarding a hearing.  As such, there is no outstanding request for a hearing in this case.  See 38 C.F.R. §§ 20.702, 20.704 (2011). 

In September 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to August 22, 2008, the Veteran's left hip degenerative changes were manifested by pain and limitation of motion with motion limited no more than 30 degrees in extension, 95 degrees in flexion, and 30 degrees in abduction.    

2.  For the period from August 22, 2008 to November 12, 2008, the Veteran's left hip degenerative changes were manifested by pain, tenderness, guarding, and limitation of motion with motion limited no more than 10 degrees in extension, 50 degrees in flexion, and 10 degrees in abduction; he also could not cross his legs.    

3.  Since January 1, 2010, the Veteran's residuals of a left total hip replacement include mild weakness, moderate pain, and moderate limitation of motion without the need for crutches.  

4.  For the period prior to August 22, 2008, the Veteran's right hip degenerative changes were manifested by pain and limitation of motion with motion limited no more than 30 degrees in extension, 125 degrees in flexion, and 45 degrees in abduction.      

5.  For the period from August 22, 2008 to December 8, 2008, the Veteran's right hip degenerative changes were manifested by pain, tenderness, guarding, and limitation of motion with motion limited no more than 10 degrees in extension, 40 degrees in flexion, and 10 degrees in abduction.  He also could not cross his legs.      

6.  For the period from December 8, 2008 to August 31, 2009, the Veteran's right hip degenerative changes were manifested by pain, tenderness, guarding, and limitation of motion with motion limited to no more than 5 degrees in extension, 25 degrees in flexion, and 13 degrees in abduction.  He also could not cross his legs or toe out his right leg greater than 15 degrees.  

7.  Since October 1, 2010, the Veteran's residuals of a right total hip replacement include moderate weakness, moderate pain, and moderate limitation of motion without the need for crutches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for limitation of flexion due to left hip degenerative changes for the period from January 1, 2007, to November 12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).

2.  The criteria for a separate disability rating of 20 percent for limitation of abduction due to left hip degenerative changes have been more nearly approximated from August 22, 2008, to November 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

3.  The criteria for a separate disability rating of 10 percent for limitation of adduction due to left hip degenerative changes have been more nearly approximated from August 22, 2008, to November 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

4.  The criteria for a disability rating of 50 percent for residuals of left total hip replacement have been more nearly approximated since January 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).

5.  The criteria for an initial rating in excess of 10 percent for limitation of flexion due to right hip degenerative changes for the period from January 1, 2007, to December 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).

6.  The criteria for a disability rating of 20 percent for limitation of flexion due to right hip degenerative changes have been more nearly approximated from December 8, 2008, to August 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).

7.  The criteria for a separate disability rating of 20 percent for limitation of abduction due to right hip degenerative changes have been more nearly approximated from August 22, 2008, to December 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

8.  The criteria for a separate disability rating of 10 percent for limitation of adduction due to right hip degenerative changes have been more nearly approximated from August 22, 2008, to August 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

9.  The criteria for a separate disability rating of 10 percent for limitation of extension due to right hip degenerative changes have been more nearly approximated from December 8, 2008, to August 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).

10.  The criteria for a separate disability rating of 10 percent for limitation of rotation due to right hip degenerative changes have been more nearly approximated from December 8, 2008, to August 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

11.  The criteria for a disability rating of 50 percent for residuals of a right total hip replacement have been more nearly approximated since October 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for his hip disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his service-connected hip disabilities. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

The Veteran also underwent VA examinations in October 2006, August 2008, December 2008, and April 2011.  These examinations are adequate because they thoroughly and accurately portray the extent of the hip disabilities.  They were each conducted after a review of the relevant history, and the hips were tested for range of motion and functional capacity.  Diagnostic testing, including x-rays, was also reviewed in connection with each examination.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

In his substantive appeal, the Veteran suggests that his October 2006 VA examination was inadequate because it was performed by a nurse rather than a physician.  However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1) , "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Moreover, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of persuasion on appeal to show that such reliance was in error. See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009), citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The Veteran has submitted no evidence to suggest that the nurse who examined him in October 2006 was not competent to perform the examination and prepare a report for adjudication purposes.  As such, the Board presumes that the nurse was competent for such purposes.  The Board also notes that the examination report was co-signed by a physician.  

In his substantive appeal, the Veteran also noted that the range of motion findings reported in August 2006 were not consistent with other findings from 2006 showing 120 degrees of left hip flexion (as opposed to 125 degrees) and 20 degrees of left hip external rotation (as opposed to 60 degrees).  The report noted by the Veteran has been considered by the Board in this decision.  The Veteran also suggests that the nurse did not provide a thorough enough examination or have him perform more everyday movements to test range of motion and pain levels.  The October 2006 examination report included findings of active and passive motion in the relevant planes of movement of the hip, where pain began and ended during the motions, whether there was additional limitation of motion on repetitive use, and whether the Veteran could cross his legs and toe out greater than 15 degrees.  The Veteran's bare statements are insufficient to rebut the presumption that the nurse accurately discharged her duties.  See Rizzo, 580 F.3d at 1292 (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2011).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id.  

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Musculoskeletal hip disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.  As reflected in the evidence discussed below, the Veteran does not have ankylosis or flail joint of either hip or impairment of the femur.  As such, the diagnostic codes relevant to these disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  

Limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent disability ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent disability ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent disability rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  


Factual Background

The Veteran was afforded a VA joints examination in October 2006 prior to his retirement from the Army.  At the examination, the Veteran complained of hip pain, but he was not using assistive devices for walking, and a physical examination revealed a normal gait.  His range of motion of the hips was equal bilaterally; however, while the Veteran had flexion to 125 degrees with each hip, there was no pain in left hip flexion but pain began at 90 degrees in right hip flexion.  Abduction was to 45 degrees with pain beginning at 30 degrees, extension was to 30 degrees without pain, adduction was to 25 degrees without pain, external rotation was to 60 degrees without pain, and internal rotation was to 40 degrees without pain.  There was no additional limitation of motion on use.  The Veteran could cross his legs and toe out more than 15 degrees with each foot.  X-rays were reviewed and showed hip joints with moderate narrowing associated with degenerative changes.  Ankylosis was not present.  The examiner diagnosed the Veteran with osteoarthritis of the bilateral hips.  

An August 2006 private treatment record also reflects findings relevant to the left hip disability shortly before the Veteran's retirement from service.  At that time, a physical examination revealed an antalgic gait that was fairly near normal.  Left hip flexion was to 120 degrees, internal rotation was to 20 degrees, external rotation was to 20 degrees, abduction was to 30 degrees, and adduction was to 20 degrees.  The Veteran had significant sharp pain with the extremes of internal and external rotation, abduction, and adduction.  The assessment was left hip pain.   

A private treatment record from October 2007 indicates that the Veteran had an antalgic gait on the left side, but no significant limp or deformity at that time.  Left hip extension was full, and flexion was to 95 or 100 degrees with pain.  Pain was also present with interior and exterior rotation.  The assessment was progressive degenerative changes of the left hip.  

The Veteran was provided a VA joints examination in August 2008.  He reported that no assistive devices were needed for walking, but he did complain of bilateral hip giving way, instability, pain, stiffness, and weakness.  He had no episodes of dislocation or subluxation, but his right hip did lock several times a week.  A physical examination revealed an antalgic gait.  The hips were tender, and there was painful movement and guarding of movement.  Range of motion findings were reported, although the Veteran had additional limitation of motion due to pain on repetitive use as follows: right hip flexion limited to 40 degrees, extension to 10 degrees, abduction to 10 degrees, adduction to 10 degrees, internal rotation to 10 degrees and external rotation to 5 degrees; left hip flexion limited to 50 degrees, extension to 10 degrees; abduction to 10 degrees, adduction to 5 degrees, internal rotation to 10 degrees and external rotation to 10 degrees.  The Veteran could not cross his legs, but he could toe out more than 15 degrees.  There was no hip ankylosis.  X-rays of the hips were reviewed and showed significant osteoarthritic changes with narrowing of the joint spaces, sclerosis, subarticular cysts and osteophyte formation.  The examiner diagnosed the Veteran with bilateral hip degenerative joint disease.  

Records show that the Veteran had a total left hip arthroplasty performed on November 12, 2008, and a total right hip arthroplasty performed on August 31, 2009.  

The Veteran was afforded another VA joints examination in December 2008.  He reported having bilateral hip pain, stiffness, weakness, and decreased speed of joint, but no giving way, deformity, incoordination, or instability.  He used a cane.  Examination revealed an antalgic hobbling gait.  The right hip was tender, and he had pain at rest, pain with motion, and guarding of movement.  He had right hip flexion to 25 degrees, extension to 5 degrees, and abduction to 13 degrees.  The Veteran could not cross his right leg over the left or toe out greater than 15 degrees.  There was pain following repetitive motion, but the examiner was unable to test the limitation caused by the pain due to post surgical pain (from the left total hip arthropathy).  Ankylosis was not present in the right hip.  X-rays were reviewed, and the examiner diagnosed degenerative joint disease of the bilateral hips.  The left hip was in the acute recovery phase after hip replacement.  

Another VA joints examination was performed in April 2011.  The Veteran reported using a cane for balance and stability and stated that he could walk longer using a cane, although he did not use the cane all the time.  He complained of bilateral hip giving way, pain, stiffness, weakness, incoordination, and decreased speed of the joints.  A physical examination revealed an antalgic gait.  The hips were tender, and he had abnormal motion and guarding of movement.  There was moderate weakness on the right and mild weakness on the left.  The Veteran had left hip flexion to 80 degrees, extension to 6 degrees, and abduction to 26 degrees.  He had right hip flexion to 60 degrees, extension to 5 degrees, and abduction to 20 degrees.  The Veteran could not cross his legs, but he could toe out greater than 15 degrees.  There was objective evidence of pain with repetitions bilaterally, but no additional limitations after repetitions.  There was no hip ankylosis.  Hip x-rays were reviewed, and the examiner diagnosed degenerative joint disease of the hips.  It was noted that the Veteran had improved since his total hip replacements and that the symptomatic results were better on the left.  There was mild pain in the mornings that became moderate pain by the end of the day.  According to the examiner, range of motion was limited moderately on the left and more severely on the right.  

The Veteran has also submitted two lay statements on his behalf, which were both received by VA in July 2007.  The first is from an Army Colonel who previously supervised the Veteran and had made periodic observations of his mobility over the previous two years.  According to the Colonel, the Veteran had an obviously painful gait favoring his left hip.  The Colonel noted that the Veteran's performance under his supervision was nothing short of superior.  The second statement is from the owner of a real estate company at which the Veteran works.  According to this individual, the Veteran is in obvious pain favoring his left hip.  His performance as a real estate agent had been nothing short of superior; however, the writer felt that the Veteran's limitations affect him emotionally and physically and put him on an unequal footing with other agents in the area.  

The owner of the real estate company also submitted employment information as requested by VA in connection with the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  According to that January 2010 form, the Veteran began working as a real estate agent in September 2007 and worked roughly 60 hours per week.  He had missed 3 months of work due to disability in the past 12 months.  During that same period, the Veteran had earned approximately $160,000 in this job.  No concessions had been made as a result of disability.  The Veteran has also been employed as an analyst and supervisor at a different company since April 2007.  He earned $96,800 in the past year and worked 40 hours per week.  No concessions were made due to disability.  The Veteran worked from home for 3 months and had no lost time over the past 12 months.  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran's claim for entitlement to a TDIU was denied in March 2010, and he did not appeal that decision.  By the Veteran's most recent report he continues to be employed.  Therefore, the issue of entitlement to a TDIU is not before the Board at this time.  

The Veteran has limited hip motion in several different planes.  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  In this case, limitations of the distinct motions of the hip do not constitute duplicative or overlapping symptoms.  Thus, the Veteran can be awarded separate ratings for limitation of flexion, extension, abduction, adduction, and rotation of the hips.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (holding that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).  

The Board recognizes that when a veteran has arthritis, and there is noncompensable limitation of motion of that joint, a 10 percent rating is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, x-rays do show arthritis in the both hips; however, prior to November 13, 2008, (left hip) and September 1, 2009, (right hip) the Veteran was assigned a 10 percent disability rating for each hip based on limitation of flexion.  Thus, despite the finding of arthritis in the hips, additional 10 percent ratings cannot be assigned for any noncompensable limitation of motion in the hip, such as limitation of extension, abduction, adduction, or rotation, as the Veteran is already assigned a compensable rating for limitation of motion (flexion) of the hip joints.  Compensable limitation of motion per Diagnostic Codes 5251 or 5253 must be shown to award separate ratings for limitation of hip motion during the above specified time period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  

Since January 1, 2010, (left hip) and October 1, 2010, (right hip) the Veteran cannot be awarded separate ratings based on limitation of hip motion as such is contemplated by the diagnostic code currently assigned, which is used for rating hip replacement.  38 C.F.R. § 4.14; see also 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Of course, if separately rating any limitation of motion would result in a rating higher than that for hip replacement, VA could discontinue the rating for hip replacement and assign separate ratings based on limitation of motion.  


I.  Left Hip

A.  Period prior to August 22, 2008

During this period, even considering the effects of pain and repetitive use, the Veteran's left hip flexion was limited at most to 95 degrees.  Such range of motion represents flexion much greater than 30 degrees, which is required for a 20 percent disability rating under Diagnostic Code 5252.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion due to left hip degenerative changes during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Moreover, even considering the effects of pain and repetitive use, extension was limited at most to 30 degrees and abduction to 30 degrees during this time period.  The October 2006 VA examination report indicates that the Veteran could cross his legs and toe out greater than 15 degrees at that time.  Thus, separate ratings for left hip limitation of extension, abduction, adduction, and rotation are not warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  





B.  Period from August 22, 2008 to November 12, 2008

During this period, even considering the effects of pain and repetitive use, left hip flexion was limited at most to 50 degrees.  Such a finding represents flexion greater than 30 degrees, which is required for a 20 percent disability rating under Diagnostic Code 5252.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion due to left hip degenerative changes during this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Considering the effects of pain and repetitive use, left hip extension was limited at most to 10 degrees and abduction to 10 degrees.  While 10 degrees of extension is in excess of the 5 degrees required for a separate rating for limitation of extension, limitation of left hip abduction to 10 degrees warrants a separate 20 percent disability rating effective the first day such limitation was shown, which was August 22, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  This rating will be in effect until November 12, 2008, which is the date the Veteran is assigned a temporary 100 percent rating after having left total hip replacement.  

The August 22, 2008, VA examination report indicates that the Veteran was able to toe out greater than 15 degrees, but he was not able to cross his legs.  As such, a separate 10 percent disability rating is also warranted from August 22, 2008. for limitation of adduction due to left hip degenerative changes.  This rating will be in effect until November 12, 2008, which is the date the Veteran is assigned a temporary 100 percent rating after having left total hip replacement.  


C.  Period since January 1, 2010

During the Veteran's April 2011 VA examination, it was noted that the left hip had mild weakness, moderate pain by the end of the day, and moderately limited range of motion.  As moderate residuals of hip replacement are shown, a 50 percent disability rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  As the April 2011 examination is the first to detail the symptoms after left total hip replacement, the Board finds it is the evidence most reflective of the Veteran's condition since his post operative recovery from that surgery.  As such, a 50 percent disability rating for residuals of left total hip replacement is warranted from January 1, 2010.  A higher rating is not warranted based on Diagnostic Code 5054 as the residuals described by the examiner are no more than moderate in severity, and there is no indication that the Veteran requires the use of crutches.  See id.  

The Board has also considered whether a higher rating would be warranted if the Veteran was separately rated based on residuals rather than assigned a single disability rating under Diagnostic Code 5054 for the combined post-operative residuals.  In this regard, on examination in April 2010, considering the effects of pain and repetitive use, the Veteran's left hip had 6 degrees of extension, 80 degrees of flexion, 26 degrees of abduction and the Veteran could toe out greater than 15 degrees but could not cross his legs. Hence, only a single 10 percent disability rating could be assigned for limitation of adduction.  Thus, it is more favorable to rate the post-operative residuals under Diagnostic Code 5054.  


II.  Right Hip

A.  Period prior to August 22, 2008

During this period, even considering the effects of pain and repetitive use, the Veteran's right hip flexion was limited at most to 125 degrees.  This represents flexion much greater than 30 degrees, which is required for a 20 percent disability rating under Diagnostic Code 5252.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion due to right hip degenerative changes during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Moreover, even considering the effects of pain and repetitive use, extension was limited at most to 30 degrees and abduction to 45 degrees.  The October 2006 VA examination report indicates that the Veteran could cross his legs and toe out greater than 15 degrees at that time.  Thus, separate ratings for right hip limitation of extension, abduction, adduction, and rotation are not warranted during this time period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  

B.  Period from August 22, 2008 to December 8, 2008

During this period, even considering the effects of pain and repetitive use, the Veteran's right hip flexion was limited at most to 40 degrees.  Such a finding represents flexion greater than 30 degrees, which is required for a 20 percent disability rating under Diagnostic Code 5252.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion due to right hip degenerative changes during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Considering the effects of pain and repetitive use, right hip extension was limited at most to 10 degrees and abduction to 10 degrees.  While 10 degrees of extension is in excess of the 5 degrees required for a separate rating for limitation of extension, limitation of right hip abduction to 10 degrees warrants a separate 20 percent disability rating effective the first day such limitation was shown, August 22, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  As explained below, limitation of right hip abduction to this degree is only shown during this period.  As a result, the 20 percent disability rating for limitation of abduction due to right hip degenerative changes will only be in effect from August 22, 2008 to December 7, 2008, which is the day before an examination shows less limitation of abduction.  

The August 22, 2008, VA examination report indicates that the Veteran was able to toe out greater than 15 degrees, but was not able to cross his legs.  As such, a separate 10 percent disability rating is warranted from August 22, 2008, for limitation of adduction due to right hip degenerative changes.  This rating will be in effect until August 31, 2009, which is the date the Veteran is assigned a temporary 100 percent rating after having right total hip replacement.  


C.  Period from December 8, 2008 to August 31, 2009

During this period, considering the effects of pain and repetitive use, right hip flexion was limited at most to 25 degrees.  This represents flexion commensurate with a 20 percent disability rating, but is greater than 20 degrees, which is required for a 30 percent disability rating under Diagnostic Code 5252.  Thus, the rating for limitation of flexion due to right hip degenerative changes is increased to 20 percent effective December 7, 2008, which is the date limitation to this degree is first shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  This rating will be in effect until August 31, 2009, which is the date the Veteran is assigned a temporary 100 percent rating after having right total hip replacement.  

Considering the effects of pain and repetitive use, extension was limited to at most 5 degrees and abduction to 13 degrees.  Limitation of hip extension to 5 degrees warrants a separate 10 percent disability rating effective the first day such limitation is shown, December 8, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  This rating will be in effect until August 31, 2009, the date the Veteran is assigned a temporary 100 percent rating after having right total hip replacement.  As 13 degrees of abduction represents abduction in excess of 10 degrees, which is required for a separate rating for limitation of abduction due to right hip degenerative changes, no separate rating for such is warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

As discussed in the previous section, a 10 percent disability rating for limitation of adduction due to right hip degenerative changes is warranted during this time period because the Veteran was unable to cross his legs on examination.  In addition, effective December 8, 2008, the Veteran warrants a separate 10 percent rating for limitation of rotation as examination reflected that he could not toe out greater than 15 degrees with his right foot on that date.  This rating will be in effect until August 31, 2009, which is the date the Veteran is assigned a temporary 100 percent rating after having right total hip replacement.  


D.  Period since October 1, 2010

During the Veteran's April 2011 VA examination, it was noted that the right hip had moderate weakness and moderate pain by the end of the day.  The examiner opined that the left hip range of motion was moderately limited and the right hip range of motion was limited more severely.  The examiner has clearly described the residual right hip weakness and pain as moderate.  However, the comments regarding limitation of motion are less clear as the examiner only indicated that the limitation of motion was more than moderately limited.  A description of more than moderately limited does not automatically equate to more closely resembling markedly limited than moderately limited.  If the overall disability picture more nearly approximates moderately severe limitation of motion, then a 50 percent disability rating is warranted, but if the overall disability picture more nearly approximates markedly severe limitation of motion a 70 percent disability rating is warranted.  See 38 C.F.R. § 4.7; see also 38 C.F.R. § 4.71a, Diagnostic Code 5054.  

For rating purposes, normal range of motion in a hip joint is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  On examination in April 2010, considering the effects of pain and repetitive use, the Veteran's left hip had 5 degrees of extension, 60 degrees of flexion, 20 degrees of abduction, and the Veteran could toe out greater than 15 degrees, but could not cross his legs.  Compensable ratings are not assigned until hip flexion is limited to 45 degrees and abduction is limited to 10 degrees, which is more limitation than shown on the current examination and suggests that the motion is not markedly limited.  See C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  While the Veteran cannot cross his legs and has what would be compensable limitation of extension, such limitation is not reflective of markedly limited hip motion.  Given foregoing, the Board finds that the range of motion is best described as moderately severe rather than markedly severe.  

As moderate residuals of hip replacement are shown, a 50 percent disability rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Moreover, as the April 2011 examination is the first to detail the symptoms after right total hip replacement, the Board finds it is the evidence most reflective of the Veteran's condition since his post operative recovery from that surgery.  As such, a 50 percent disability rating for residuals of right total hip replacement is warranted from October 1, 2010.  A higher rating is not warranted based on Diagnostic Code 5054 because the residuals described by the examiner are no more than moderate in severity and there is no indication that the Veteran requires the use of crutches.  See id.  

The Board has also considered whether a higher rating would be warranted if the Veteran was separately rated based on residuals rather than assigned a single disability rating under Diagnostic Code 5054 for the combined post-operative residuals.  The range of motion described above would only warrant single 10 percent disability ratings for limitation of adduction and limitation of extension.  Therefore, it is more favorable to rate the post-operative residuals under Diagnostic Code 5054.  


III. Other Considerations

The Board has also considered whether the Veteran's hip disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The rating criteria relevant to the Veteran's claims prior to November 13, 2008, (left hip) and September 1, 2009, (right hip) address limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5151 to 5153.  Since January 1, 2010, (left hip) and October 1, 2010, (right hip) the rating criteria contemplate painful motion, weakness, and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  In addition to these factors, the Veteran has reported other symptomatology, such as locking and giving way.  Thus, arguably, the rating criteria may not contemplate all of the Veteran's symptomatology.  As such, the Board should determine whether the disability picture exhibits any of the governing norms.  See Thun, 22 Vet. App. at 115-16.  

In this case, the Veteran's right knee disability does not markedly interfere with employment.  The evidence does reflect some interference with employment.  Specifically, information relayed from one of the Veteran's employers in January 2010 indicated that he missed 3 months of work in the preceding 12 month period.  However, even though the Veteran missed 3 months of work during a year at his real estate job, he still worked full-time during that period at his other job, albeit from home.  According to the reports submitted by the Veteran's employers, he was working 100 hours a week during the year, except for the three months that he was only working 40 hours a week from home.  The Board simply cannot find that marked interference with employment is shown when the Veteran worked two full-time jobs for most of a year and earned over $250,000 from this employment.   

Other evidence also reflects that the Veteran's hip disabilities do not result in marked interference with employment.  In July 2007, his employer reported that his performance as a real estate agent had been nothing short of superior.  In January 2010, both of the Veteran's employers indicated that no concessions were made to him due to disability.  Therefore, the evidence is against a finding that the Veteran has marked interference with employment.  

There is also no lay or medical evidence suggesting that the hip disabilities have necessitated any periods of hospitalization other than during the periods currently assigned temporary total evaluations or has otherwise rendered inadequate the regular schedular standards.  Consequently, referral for extra-schedular consideration is not warranted.  See id. at 115.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against ratings higher than those assigned by this decision, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in excess of 10 percent for limitation of flexion due to left hip degenerative changes for the period from January 1, 2007, to November 12, 2008 is denied.

A separate 20 percent disability rating for limitation of abduction due to left hip degenerative changes is granted from August 22, 2008, to November 12, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for limitation of adduction due to left hip degenerative changes is granted from August 22, 2008, to November 12, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

A 50 percent disability rating for residuals of left total hip replacement is granted from January 1, 2010, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for limitation of flexion due to right hip degenerative changes for the period from January 1, 2007, to December 7, 2008 is denied.

A 20 percent disability rating for limitation of flexion due to right hip degenerative changes is granted from December 8, 2008, to August 31, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.  

A separate 20 percent disability rating for limitation of abduction due to right hip degenerative changes is granted from August 22, 2008, to December 7, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for limitation of adduction due to right hip degenerative changes is granted from August 22, 2008, to August 31, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for limitation of extension due to right hip degenerative changes is granted from December 8, 2008, to August 31, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for limitation of rotation due to right hip degenerative changes is granted from December 8, 2008, to August 31, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.

A 50 percent disability rating for residuals of right total hip replacement is granted from October 1, 2010, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


